Citation Nr: 1448727	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-40 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of prostate cancer, status-post prostatectomy, effective April 6, 2009.
 
2.  Entitlement to a higher special monthly compensation (SMC) rate based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for prostate cancer, assigning a 100 percent rating, effective January 23, 2009, and a noncompensable rating, effective April 6, 2009; and SMC for loss of use of a creative organ, resulting from the Veteran's prostate cancer.  

On appeal, the Veteran seeks an initial compensable rating for prostate cancer from April 6, 2009, as well as a higher SMC rate for loss of use of a creative organ.

In February 2014, the Board remanded the claim to obtain any outstanding VA medical evidence and to afford the Veteran an additional VA genitourinary examination.  The claim has since returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Although the Veteran experiences voiding and renal dysfunction, the competent and probative medical evidence reflects that those dysfunctions are not etiologically related to his service- connected prostate cancer. 

2.  The sole residual of the Veteran's prostate cancer, status post prostatectomy, is erectile dysfunction, which is compensated for by his receipt of SMC for loss of use of a creative organ.

3.  The Veteran receives SMC for loss of use of a creative organ at the maximum rate provided.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for prostate cancer, status-post prostatectomy, are not met.   38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

2.  The claim seeking a higher rate of SMC on the basis of loss of use of a creative organ lacks legal merit.  38 U.S.C.A. §§ 1114(k), 1155 (West 2002), 38 C.F.R. § 3.350(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.   See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The VCAA and its implementing regulations provide that VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).

VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Regarding the claim seeking a higher rating of SMC on the basis of loss of use of a creative organ, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As discussed below, the Veteran is receiving the maximum rate available for loss of use of a creative organ, and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran's increased rating claim for prostate cancer stems from his disagreement following the grant of service connection for such disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private medical evidence, VA medical evidence, and the Veteran's statements in support of his claims.
The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied.
Claim for Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 
Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Applicable in this case, malignant neoplasms of the genitourinary system, under Diagnostic Code 7528, are rated as 100 percent disabling.  38 C.F.R. § 4.115b.  A Note to this code section states that, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 
The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the private medical evidence shows that the Veteran underwent surgery for bladder cancer in October 2008; incidental to this surgery, prostate cancer was found; therefore a radical prostatectomy was also performed.    

In January 2009, VA received the Veteran's service connection claim for prostate cancer.

In April 2009, the Veteran underwent a VA examination.  He reported weight loss since his prostate surgery.  He also stated that he had an iliac conduit diversion/urethral bag due to bladder cancer and that he is still getting chemotherapy for the bladder cancer.  Examination revealed iliodiversion on the right lower quadrant with an attached urethral bag.  The examiner documented diagnosis of incidental foci of prostatic adenocarcinoma and noted that the Veteran's prostate cancer was an incidental finding from the bladder surgery.

In the December 2009 rating decision on appeal here, the RO awarded service connection for the Veteran's prostate cancer as secondary to his presumed exposure to Agent Orange during his service in the Republic of Vietnam during the Vietnam Era.  Effective January 23, 2009, the date of the claim, the RO assigned an initial 100 percent rating for prostate cancer based on evidence of a malignant neoplasm of the genitourinary system.  Thereafter, VA afforded the Veteran a mandatory examination at the expiration of 6 months from the surgery in October 2008 to re-assess his prostate disability.  Effective April 6, 2009, the date of that VA examination, the RO assigned a noncompensable rating for prostate cancer under 38 C.F.R. § 4.115b; DC 7528.  The Veteran now seeks a higher initial rating.

The Board must first determine whether the Veteran's prostate cancer is predominantly productive of voiding or renal dysfunction per DC 7528.  The Veteran currently experiences both voiding and renal dysfunction, diagnosed as ileal conduit with urostomy bag and hypertension (categorized as cardiovascular -renal disease), respectively; however, as noted in the prior remand, the record was unclear as to whether those dysfunctions are related to the Veteran's prostate cancer.  To resolve such issue, VA afforded the Veteran a genitourinary examination in April 2014.  After examining and interviewing the Veteran, the VA examiner did not attribute the Veteran's voiding or renal dysfunction to his prostate cancer.  Rather, the examiner explained that the Veteran's voiding dysfunction is a result of his non service-connected bladder cancer, status post radical cystectomy with ileal conduit.  The examiner, in essence, also determined that the voiding dysfunction is not aggravated by his service-connected prostate cancer because there is no evidence showing that the Veteran's kidney functioning is impaired.

In addition, because the Veteran's hypertension pre-dated his prostate cancer (as reflected by a 2007 VA treatment note showing the Veteran's report of having had hypertension for ten years), the April 2014 examiner explained that it cannot be secondary to his prostate cancer.  The examiner also determined that the Veteran's hypertension is not aggravated by his service-connected prostate cancer, as his blood pressure readings have been stable on medication.  Consequently, the medical evidence reflects that the Veteran's prostate cancer is not productive of voiding or renal dysfunction; thus, there is no basis for an award of a compensable disability rating pursuant to DC 7528.  

The only residual of the Veteran's prostate cancer is erectile dysfunction.  Although the rating schedule does not provide a diagnostic code for rating erectile dysfunction, such impairment is compensated by the SMC currently in effect at the statutory rate for loss of use of a creative organ under 38 U.S.C.A. § 1114(k).  See 38 C.F.R. § 4.14 (stating that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided); see also Fanning v. Brown, 4 Vet. App. 225, 230-31 (1993) (reaffirming that pyramiding of disabilities is to be avoided pursuant to 38 U.S.C. § 1155 and 38 C.F.R. § 4.14); Brady v. Brown, 4 Vet. App. 203, 206 (1993) (holding that a claimant may not be compensated twice for the same symptoms).  The issue of entitlement to an even higher rating will be discussed below.

The preponderance of the evidence is against the increased rating claim for prostate cancer, and it must therefore be denied.   The Board considered whether a staged increased rating is warranted; however, at no time during the period under review is there a showing of disability warranting a compensable rating under the schedular criteria.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings will generally be based on average impairment.   See 38 C.F.R. § 3.321(a), (b) (2014).   In exceptional cases an extraschedular rating may be provided.   38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the evidence does not show such an exceptional disability picture that the available schedular rating for service-connected prostate cancer are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's prostate disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

There is no evidence in the record or allegation of symptoms of and/or impairment due to his prostate cancer not encompassed by the criteria for the schedular rating assigned.   As noted, the Veteran's service-connected prostate cancer, status-post prostatectomy, is not productive of any residual disability that has not been compensated for.  The rating criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Potential entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating requests.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   In the instant case, however, the Veteran has not alleged and the evidence does not indicate that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected prostate cancer.  To the contrary, the record shows that he is currently retired, and the April 2014 VA examiner determined that the Veteran's prostate cancer does not impact the ordinary conditions of his daily life, including his ability to work.  Therefore, the issue of TDIU has not been raised.  See Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008) (holding that the Board has a duty to address all issues reasonably raised either by the appellant or the contents of the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

 Claim for a Higher SMC Rate

SMC is a special statutory award granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  The rate of SMC compensation is a monthly amount, set by statute and adjusted annually, for each such loss, independent of any other awarded compensation.   38 U.S.C.A. § 1114(k).

In this case, SMC for loss of use of a creative organ has been in effect at the "k" rate since January 23, 2009, the date of the claim.  Notably, the governing statute and applicable regulation do not provide for a higher rate of SMC for loss of use of a creative organ.  38 U.S.C.A. § 1114(k).  Although the Board is very sympathetic to this Veteran, the SMC rates are determined by statute and are not subject to the Board's discretion; the Board is specifically prohibited from granting benefits that are not authorized by law.  See 38 U.S.C.A. § 7104(c); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (relying on OPM v. Richmond, 496 U.S. 414, 424 (1990)).  As the disposition of this case is based on interpretation of the law, and not the facts of this case (which are not in dispute), the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An initial compensable rating for residuals of prostate cancer, status- post prostatectomy, is denied.

A higher rate for SMC for loss of use of a creative organ is denied.



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


